DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
3. 	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4. 	Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,206,265 to Verfuerth. This is a statutory double patenting rejection.
5. 	With respect to claim 1, Verfuerth discloses in claim 1, a lighting fixture, comprising: a first light and a second light; a motion sensor; a radio frequency transceiver; and a circuit coupled to the first light, the second light, the motion sensor, and the radio frequency transceiver; wherein the circuit is configured to cause the first light to be in an activated state of operation such that the first light is illuminating and the second light to be in a deactivated state of operation such that the second light is not illuminated; wherein the circuit is further configured to 
6. 	With respect to claim 2, Verfuerth discloses in claim 2, the lighting fixture wherein the lighting fixture is further configured to respond to a transmission received from other lighting fixtures at the radio frequency transceiver, and to activate the second light if the transmission is a message indicating motion or an illuminate command.
7. 	With respect to claim 3, Verfuerth discloses in claim 3, the lighting fixture wherein the lighting fixture is further configured to retransmit, via the radio frequency transceiver, the received transmission as an indication of motion or an illuminate command in response to receiving the transmission.
8. 	With respect to claim 4, Verfuerth discloses in claim 4, the lighting fixture wherein the circuit is configured to deactivate the second light after a period of time wherein no new radio frequency transmissions are received and no new motion is detected via the motion sensor, and wherein the circuit is configured to hold the first lighting fixture in an activated state despite the deactivation of the second light.
9. 	With respect to claim 5, Verfuerth discloses in claim 5, the lighting fixture wherein the circuit is configured to cause status information to be transmitted, via the radio frequency transceiver, to nearby lighting fixtures for retransmission to a main controller.

11. 	With respect to claim 7, Verfuerth discloses in claim 7, the lighting fixture wherein the lighting fixture is a streetlight.
12. 	With respect to claim 8, Verfuerth discloses in claim 8, the lighting fixture wherein the motion sensor and the circuit are configured to ascertain a direction of movement in addition to the binary presence or absence of motion, and to adjust at least one lighting event in response to the ascertained direction of movement.
13. 	With respect to claim 9, Verfuerth discloses in claim 9, the lighting fixture wherein the motion sensor and the circuit are configured to ascertain a speed of movement in addition to the binary presence or absence of motion, and to adjust the at least one lighting event in response to the ascertained speed of the movement.
14. 	With respect to claim 10, Verfuerth discloses in claim 10, the lighting fixture wherein the first light is a high intensity discharge fluorescent lamp.
15. 	With respect to claim 11, Verfuerth discloses in claim 11, the lighting fixture wherein the second light is a high intensity discharge fluorescent lamp.
16. 	With respect to claim 12, Verfuerth discloses in claim 12, the lighting fixture wherein the first lamp and the second lamp are LED arrays.
Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878